Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-29-22 has been entered.

Claims 1-4 and 16-25 are pending.

Upon further consideration the species of iCAR under examination has been extended to include an iCAR having a signal transduction element which is homologous to PD1 or LIR1.

Claims 1-4, 17, 22, 24 and 25 are under examination as they read on the species of iCAR “having a signal transduction element which is homologous to a signal transduction element of PD1 or LIR1,” and the species of aCAR wherein the extracellular domain “specifically binds to ErbB2.”

Claims 16 and 18-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-23-21.

The prior rejections under 35 U.S.C. 103 has been withdrawn upon reconsideration.

The ODP rejections over claim 28 of copending Application No. 16336874, over claim 91 of copending Application No. 16586730 in view of Pule et al. (20160289293) and over claim 66 of copending Application No. 16652019 in view of Pule et al. (20160289293) have been withdrawn upon reconsideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 17, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (20150376296, cited herewith) in view of Campoli et al. (Oncogene (2008) 27, 5869–5885, cited herewith), Jackel et al. (US20190290691, cited herewith), Ellis et al. (Human Immunology 61, 334–340 (2000), cited on an IDS), Chen et al. (Immunol Res (2012) 53:182–190, cited herewith), and Hudecek et al. (Cancer Immunol Res; 3(2); 125–35. 2014, cited herewith) as evidenced by Natali et al. (Proc. Natl. Acad. Sci. USA Vol. 86, pp. 6719-6723, September 1989, cited herewith), Norell et al. (Cancer Res 2006; 66(12): 6387-94, cited herewith) and Maleno et al. (Cancer Immunol Immunother (2002) 51: 389–396, cited on an IDS).

Federov teaches a method of reducing tumor burden in a subject, the method comprising administering an effective amount of an immunoresponsive cell comprising an antigen recognizing receptor that binds a first antigen, wherein the binding activates the immunoresponsive cell, and an inhibitory chimeric antigen receptor that binds a second antigen, wherein the binding inhibits the immunoresponsive cell, thereby inducing tumor cell death in the subject, wherein said antigen recognizing receptor is a T cell receptor (TCR) or a chimeric antigen receptor (CAR) (see claim 28).  More particularly, in claim 35 Federov specifies that the first antigen may be a tumor antigen such erbB-2, in claim 36 Federov specifies that the iCAR intracellular signaling domain may be a PD-1 polypeptide, and claim 38 Federov specifies that the iCAR antigen binding domain is a scFv.

At paragraph [0200], Federov teaches that iCAR constructs comprise any one of several hinge and transmembrane pairs.

As to the antigen-binding specificity of the iCAR, at paragraph [0005] Fedorov teaches an adverse event associated with the use of TCR and CAR engineered cells for immunotherapy (emphasis added):

“…cancer immunotherapy trials have reported ‘on-target but off-tissue’ adverse events from TCR and CAR engineered T cells, including for example, B-cell aplasia in chronic lymphocytic leukemia (CLL) patients treated with cells expressing anti-CD19 CAR, fatal acute respiratory distress syndrome (ARDS) from anti-ERBB2 CART cell cross reactivity on lung epithelium, and fatalities from cardiac myonecrosis in melanoma and myeloma patients treated with a Mage-A3 TCR.”

At paragraph [0008], Fedorov teaches their invention provides a solution to this problem (emphasis added):

“The present invention generally provides immunoresponsive cells (e.g., T cells, Natural Killer (NK) cells, cytotoxic T lymphocytes (CTLs), and regulatory T cells), expressing an antigen binding receptor (e.g., CAR or TCR) having immune cell activating activity and an inhibitory chimeric antigen receptor (iCAR) that selectively reduces or eliminates the immune activity of the immunoresponsive cell.  Thus, off-target effects of the immunoresponsive cell are reduced. In some embodiments, the decrease in immune activity is reversible. Accordingly, the invention provides methods of using such immunoresponsive cells for the treatment of neoplasia, infectious disease, and other pathologies.”

More along these same lines, at paragraph [0232] Fedorov teaches iCARs raise the possibility of “…reviving promising therapeutics, which have unacceptable toxicity profiles such as unintended cardiac or lung recognition following adoptive T cell therapy).  Thus, iCARs provide a novel strategy to establish safe and efficacious T-cell therapies in both autologous and allogeneic settings.” (emphasis added).

As further described in the page bridging paragraph, Fedorov teaches iCARs can bind to and be activated by universally expressed antigens, such as HLA molecules, which are found in virtually all cell types, but are down regulated on tumors:

“…the iCAR approach is antigen-specific and thus requires the ability to identify tissue-specific target antigens that are absent or down-regulated on the tumor but expressed by the off-target tissues.  This question has not been as broadly investigated as the search for tumor antigens,
although efforts, such as the Protein Atlas database, are under way to characterize the "surfaceome" of all human tissues ( 45). One strategy is to use broad classes of surface
antigens that are down-regulated on tumor cells.  One example is represented by human leukocyte antigen (HLA) molecules, which are found in virtually all cell types, but are down-regulated on tumors as a mechanism of tumor escape from T cell immune responses ( 46). Thus, allogeneic T cells expressing an iCAR against a host HLA molecule that is down-regulated on the tumor may selectively promote the GVT effect.  The iCAR approach may be of particular
interest in the setting of DLI as a means to protect GVHD target tissues without impairing GVT responses….” (emphasis added)

Additional teachings of Fedorov summarize the advantage of using an iCAR that targets HLA, in particular HLA class I molecules, which are frequently down regulated on a variety of different tumors:

“Recognizing a surface antigen that is expressed on cardiac cells or lung epithelium but absent from tumor cells, iCARs could potentially be used to protect from Mage-A3 TCR or anti-ERBB2 CAR cross reactivity, thus resurrecting otherwise promising therapeutics.  Alternatively, as many tumors actively down-regulate HLA molecules to escape immune recognition, HLA-targeted iCARs have the potential to provide concurrent protection to several tissues.”

Paragraph [0110], (emphasis added).

“In one embodiment, allogeneic lymphocytes (with a degree of immunological mismatch) are engineered to express an iCAR targeting HLA-I, an antigen universally expressed in different tissues for treatment of metastatic breast cancer (a type of cancer with extremely active HLA-I down regulation). The patient is infused with the cells. The iCAR protects all normal or non-neoplastic tissues that express HLA-I, while the tumor is eliminated due negative or extremely low HLA-I expression.

In another embodiment, a patient undergoes HSCT for the treatment of a hematological malignancy or as adjuvant treatment for a solid tumor. The patient relapses or has residual disease, which is analyzed to be HLA-I negative or down regulated. Donor lymphocytes are engineered with an iCAR targeting HLA-I. The patient is infused with the cells.  The iCAR protects all normal or non-neoplastic tissues that express HLA-I, while the tumor is eliminated due to negative or extremely low HLA-I expression.”

Paragraphs [0116-0117], emphasis added.

“Selection of Target Antigen for iCAR and CAR
The invention provides a method and a set of novel reagents to control responses of T-cells or other immune modulatory cells by using synthetic receptors that utilize signaling domains of immune inhibitory receptors (the iCAR).  An appropriate antigen for the iCARs will at times utilize a personalized medicine approach due to natural variation in tumors. At the same time, depending on the use and type of iCAR, several potential "classes" of antigens have the potential to provide protection for several tissues at the same time.  These include: (1) Universally expressed immunogenic antigens that are down regulated by tumors but not normal tissues, such as human leukocyte antigens (HLAs). (2) Antigens down regulated in tumor progression especially the attainment of a metastatic phenotype, but maintained in certain normal tissues. Such antigens include…”

Paragraph [0110], (emphasis added).

As to the signaling domains of the iCAR, Federov teaches a variety of immunoinhibitory receptor signaling domains, including the PD-1 signaling domain, can be used to inhibit T-cell function upon antigen recognition (see paragraphs [0030] and [0216]).

At paragraph [0156] Fedorov teaches the general concept: “Accordingly, the invention generally provides an immunoresponsive cell, such as a virus specific or tumor specific T cell comprising a receptor that binds a first antigen and activates the immunoresponsive cell and a receptor that binds a second antigen and inhibits the immunoresponsive cell.”

In this regard, Fedorov teaches numerous cells that can be used according to their invention such as “peripheral donor lymphocytes genetically modified to express chimeric antigen receptors (CARs),” as well as “peripheral donor lymphocytes genetically modified to express a full-length
tumor antigen-recognizing T cell receptor complex….” (see paragraph [0148]).

As to the activating chimeric antigen receptor (aCAR) component, Fedorov teaches it has an antigen recognizing domain capable of binding any one of several tumor antigens including ErbB2 (see paragraph [0019]; paragraph [0146]; and above).  The antigen binding domain of the aCAR is fused to a transmembrane domain (see paragraph [0029]), which is in turn joined to an activating signaling domain such as CD28-zeta (see paragraph [0222]).

However, Federov does not explicitly teach A method for treating cancer in a subject having a tumor characterized by loss of heterozygosity (LOH), comprising administering to the subject an effector immune cell, wherein the effector immune cell comprises on its cell surface: i) an inhibitory chimeric antigen receptor (iCAR) comprising: an extracellular domain comprising a single chain variable fragment (ScFv) that specifically binds to a single allelic variant of a polymorphic cell surface epitope wherein the allelic variant is absent from tumor cells of a subject due to loss of heterozygosity (LOH) but present at least on all cells of related normal tissue of the subject; an intracellular domain comprising a signal transduction element that is able to inhibit to effector immune cell, wherein the signal transduction element is homologous to a signal transduction element of PD 1, CTLA4, or LIR 1; and a hinge domain and a transmembrane domain linking the extracellular domain to the intracellular domain; and ii) an activating chimeric antigen receptor (aCAR) comprising: an extracellular domain that specifically binds to another cell surface antigen, wherein the another cell surface antigen is a tumor-associated antigen or is shared at least by cells of related tumor and normal tissue; an intracellular domain comprising at least one signal transduction element that activates and/or co-stimulates an effector immune cell; and a hinge domain and a transmembrane domain linking the extracellular domain of the aCAR construct to the intracellular domain of the aCAR construct (claim 1 and dependent claims thereof), including the particular embodiment wherein the iCAR specificially binds a single allelic variant of a polymorphic cell surface epitope, wherein said polymorphic cell surface epitope is an HLA-A gene (claim 25).

With respect to specific binding activity of the iCAR, Given that Fedorov cites the teachings of reference 46 drawn to Campoli et al. in the context of teaching “[o]ne strategy is to use broad classes of surface antigens that are down-regulated on tumor cells.  One example is represented by human leukocyte antigen (HLA) molecules, which are found in virtually all cell types, but are down-regulated on tumors as a mechanism of tumor escape from T cell immune responses (46)….allogeneic T cells expressing an iCAR against a host HLA molecule that is down-regulated on the tumor may selectively promote the GVT effect,” it would have been obvious to the ordinarily skilled artisan to look to the teachings of Campoli when considering how to make an iCAR that binds an HLA molecule which is down-regulated on tumor cells but not on normal cells.

Campoli teaches “HLA class I antigen loss and/or downregulation has been found to range from 16 to 80% of the lesions tested in the tumors for which more than 100 lesions have been analysed (Figure 3A).”  Fig. 3A shows diminished HLA class I antigen expression in a wide variety of tumors, and mechanisms underlying total HLA class I antigen loss, or selective HLA class I allospecificity loss, are described in Figs. 1(a)-(e).

Among the various HLA class I antigens, Jackel teaches a CAR with an HLA-A2-binding domain that specifically recognizes HLA-A2, without crossreacting with other HLA-I alleles, and that responds with the expected intracellular signaling to HLA-A2 binding (see paragraphs 22, 71, 73 and 78).

It would have been obvious to the ordinarily skilled artisan, and the ordinarily skilled artisan would have been motivated to make an iCAR comprising the HLA-A2-binding domain of Jackel for several reasons:

By contrast to other HLA-I alleles, HLA-A2 was known to be frequently expressed in all ethnic groups (see  Ellis Abstract, Introduction and in Table 1; see also Chen at pages 182-183), meaning that the potential pool of patients in which such an iCAR could function was large; and

Numerous species of cancer were known to exhibit HLA-A2 lack of expression, or HLA-A2 down-modulation, a phenotype necessary for anti-HLA-A2 mediated iCAR inhibition as described by Federov.

Indeed, the ordinarily skilled artisan knowledgeable of the teachings of Natali was aware that, “[m]ultiple specimens from 13 different types of primary and metastatic tumors were tested utilizing mAb BB7.2, which recognizes a polymorphic HLA-A2 epitope…. We have found that in HLA-A2-positive patients (identified by reactivity of their normal tissues with mAb BB7.2), HLA-A2 products are not detectable or are reduced in their expression in 70-80% of endometrial, colorectal, mammary, and renal tumors; in 40-60% of soft-tissue, skin, ovary, urinary bladder, prostate, and stomach tumors; and in 25-30% of melanomas and lung carcinomas tested….” (see Abstract, see also Tables 1 and 3; see also page 6720-6721 bridging paragraph).

More along these same lines, as shown by Norell the metastatic ovarian cancer cells of 6/9 patients displayed heterogeneous HLA-A2 expression divided into two different populations.  In three of these six patients (patients 1, 3, and 11), a subpopulation of the tumor cells completely lacked HLA-A2; by contrast in the remaining patients (patients 6, 8, and 9) a fraction of cells exhibited down-regulated but detectable HLA-A2 expression (see page 6389, left col., penultimate paragraph and Fig. 1B).  In their Discussion section Norell concludes, “Among the various mechanisms described to account for loss of MHC class I expression, total or partial deletion of one  chromosome 6 has been reported to generate loss of heterozygosity in a variety of human tumors, including melanomas, colorectal, laryngeal, cervical, pancreatic, head and neck squamous cell, and lung carcinomas (9–11, 47, 48).  Our finding is the first example of ovarian carcinomas showing haplotype loss, underlining the importance of this molecular mechanism as a tumor escape strategy also for this type of cancer.” (see page 6392, right col., lines 1-10, emphasis added).

Likewise, as described by Maleno for laryngeal carcinoma tissue samples taken from HLA-A2+ patients, 6/18 lacked expression of HLA-A2 due to loss of heterozygosity according to immunohistological techniques (see page 390, left col., last paragraph; Tables 1 and 2).

When the above is considered together, it would have been obvious to the ordinarily skilled artisan that on-target but off-tissue adverse events associated with anti-tumor associated antigen based CAR engineered T-cells could be mitigated in the largest possible fraction of cancer patients by further engineering said T-cells to comprise an iCAR having the HLA-A2-binding domain of Jackel.

Moreover, with respect to including a hinge domain in the aCAR, the strategy of testing spacer various lengths between the antigen-binding domain of  a CAR and its transmembrane to identify the optimal spacer length is taught by Hudecek (see the last sentence of the Abstract, “These results demonstrate that the length and composition of the extracellular spacer domain that lacks intrinsic signaling function can be decisive in the design of CARs for optimal in vivo activity,” at page 125, right col., 1st full paragraph; at pages 129 and 130, col. bridging paragraphs on each; at page 130-131 bridging paragraph; and in the final sentence of Discussion for further discussion of hinge/spacer optimization in the context of an aCAR).  

Given the teaching of Federov in view of Campoli, Jackel, Ellis, Chen and Hudecek as evidenced by Natali, Norell and Maleno it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to try spacer/hinge domains of various lengths between, e.g., an ErbB2-binding domain, and a transmembrane domain with the expected effect being optimization of the ability of the antigen-binding domain to bind ErbB2.  Note in this regard that the ordinarily skilled artisan would have a reasonable expectation that optimization of ErbB2-binding and, in turn, aCAR activation of immunoresponsive T-cells will safely promote killing of ErbB2-expressing tumor cells without inducing unsafe cross-reactivity with ErbB2-expressing non-cancerous cells, such as lung epithelium, since the aCAR optimized for ErbB2-binding will be expressed with an HLA-A2-binding iCAR that is capable of inhibiting the aCAR’s ability to induce cytotoxicity when cross-reacting with HLA-A2+, ErbB2+ non-cancerous cells.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 62400737, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘737 does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for an iCAR that specifically binds to HLA-A2.

Thus, the claimed invention is entitled to the benefit of priority as of the effective filing date of instant application, 9/28/17.

Claim(s) 1, 2, 3, 4, 17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorov et al. (20150376296, cited herewith) in view of Campoli et al. (Oncogene (2008) 27, 5869–5885, cited herewith), Jackel et al. (US20190290691, cited herewith), Ellis et al. (Human Immunology 61, 334–340 (2000), cited on an IDS), Chen et al. (Immunol Res (2012) 53:182–190, cited herewith), and Hudecek et al. (Cancer Immunol Res; 3(2); 125–35. 2014, cited herewith) as evidenced by Natali et al. (Proc. Natl. Acad. Sci. USA Vol. 86, pp. 6719-6723, September 1989, cited herewith), Norell et al. (Cancer Res 2006; 66(12): 6387-94, cited herewith) and Maleno et al. (Cancer Immunol Immunother (2002) 51: 389–396, cited on an IDS), and further in view of Saverino et al. (J Immunol 2000; 165:3742-3755, cited herewith).

The teachings of Fedorov in view of Campoli, Jackel, Ellis, Chen and Hudecek as evidenced by Natali, Norell and Maleno as applied to claims 1, 2, 3, 4, 17, 24 and 25 are set forth above.

However, these references do not make teach or suggest the method of claim 2 wherein the signal transduction element is homologous to a signal transduction element of LIR1.

Saverino teaches CD85/LIR-1/ILT2 is expressed by all T-cells, where it “…regulates human T cells by inhibiting CD3/TCR-mediated activation of both CD4+ and CD8+ clones, and Ag recognition by CD8+ cells.” (see page 3742, last paragraph).  

Comparing the inhibitor effects of a cross-linking anti-CTLA-4 antibody to a cross-linking anti-LIR-1 antibody, Severino shows each antibody has a comparable ability to inhibit multiple different anti-CD3 activated cytotoxic T-cell clones from killing p815 target cells (see Table II and Fig. 7).  

Comparing CTLA-4 to LIR-1, Severino summarizes:

“In the vast array of lymphocyte inhibitory molecules, only CD152  (CTLA-4) appears to play a general role for T cell function because of its presence in all activated T cells (20, 21).  At variance, KIR molecules and CD94/NKG2A are found on small T cell subsets only (22).  In this study, evidence is provided that, in addition to CD152, the inhibitory molecule CD85/LIR-1/ILT2 is expressed by all T lymphocytes and that it is capable of down-regulating T cell function.”

Given the teachings of Fedorov in view of Severino, it further would have been obvious to one of ordinary skill in the art that an iCAR could be prepared with a CD85/LIR-1/ILT2 signaling domain as an alternative to, e.g., a CTLA-4 signaling domain, with a reasonable expectation that the CD85/LIR-1/ILT2 signaling domain will inhibit aCAR activation to the same extent as the CTLA-4 signaling domain.  Note in this regard that the rationale to support a conclusion that the claims would have been obvious is that the substitution of one known element (a CTLA-4 iCAR signaling domain) with another (a CD85/LIR-1/ILT2 signaling domain) would have yielded the predictable result of T-cell inhibition, consistent with the teachings of Severino, to one of ordinary skill in the art at the time of the invention.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644